905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Nathaniel FULLER, Plaintiff-Appellant,v.MONTCALM COUNTY BOARD OF COMMISSIONERS, Donald Godell,Sheriff;  Mick Bellinger, Undersheriff;  Gary Smith,Sergeant;  Roger Parsons, Corrections Officer;  RobertReames, Physicians Assistant;  Dan Benner, CorrectionsOfficer;  Lawrence M. Sabin, Corrections Officer,Defendants-Appellees.
No. 90-1140.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee Reames' motion to dismiss himself as a defendant-appellee.  The appellant has not responded.


2
It appears from the file that the district court entered on November 17, 1989, an order granting summary judgment for all defendants except Reames.  On December 4, 1989, appellant appealed from that order.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).  No 54(b) certification was made in this case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the motion to dismiss be, and hereby is, denied as moot.  The case is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.